PER CURIAM.
This is the second appeal in this case. Our earlier opinion is reported 3 Cir., 197 F.2d at page 732. That opinion sets out at length the nature of the problems presented. No useful purpose would be served here by a further statement of the facts. Upon remand a new trial was granted and a judgment was rendered in favor of the plaintiff against the defendant, B. & O., and a judgment was rendered in favor of Duquesne, the third-party defendant, and against B. & O., D. C., 120 F.Supp. 659. No substantial new problem is presented by the second trial. A careful examination of the record and consideration of the briefs and of the oral argument of the parties convince us that the court below committed no reversible error. Accordingly, the judgments will be affirmed.